Citation Nr: 0118262	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  95-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The appellant had active duty from January 1981 to July 1984.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1995 and June 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In August 1998, the Board remanded 
the appellant's claim for service connection for depression 
and a right knee disorder to the RO, during which time he 
perfected his appeal regarding service connection for a left 
knee disorder.  In November 1999, the Board again remanded 
the issue of entitlement to service connection for a right 
knee disorder to the RO for further evidentiary development.

Also in November 1999, the Board denied the appellant's 
claims of entitlement to service connection for a left knee 
disorder and depression, on the basis that the claims were 
not well grounded.  The appellant appealed the Board's denial 
of his claims for service connection for depression and a 
left knee disorder to the U. S. Court of Appeals for Veterans 
Claims (hereinafter referred to as the "CAVC").  In an 
Order, in January 2001, that vacated and remanded the Board's 
decision regarding service connection for a left knee 
disorder and depression, the CAVC noted that remand was 
required due to the recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  As set forth in detail below, that statute 
substantially amended existing regulations regarding the 
assistance to be afforded claimants of veteran's benefits and 
regarding decisions on their claims.  A copy of the CAVC's 
Order in this matter has been placed in the claims file.

In an April 2001 written statement, the appellant stated that 
he wished to proceed in his appeal without representation.




REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001); Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOGCPREC. Op. No. 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  


Initially, the Board observes that some of the appellant's 
service medical records are missing.  The RO has repeatedly 
requested his service and personnel records from the National 
Personnel Records Center (NPRC).  In its January 2001 
response to the RO's request, the NPRC indicated that its 
search for the appellant's records revealed "where the 
[veteran's] folder is supposed to be located" but his 
original file folder had not been located.  The appellant has 
indicated that, while in service, he was assigned to the 52nd 
Tactical Fighter Wing in Spangdahlem, Germany, and to the 601 
Combat Support Group Sembach, and said he was treated for 
depression in 1982 at the hospital at Bittburg Air Force 
Base.

In a January 1999 response to the RO's September 1998 request 
for the appellant's psychiatric treatment records at Bittburg 
Air Force Base, NPRC said his records could not be located.  
In a December 2000 statement, the appellant said he injured a 
knee at work and was treated at a hospital.  He further 
indicated that, while on deployment, he hit his knee while 
riding in an airplane and received medical treatment in 
Greece.  In support of his assertions, the appellant 
submitted copies of travel orders dated in September and 
December 1982 that show he traveled from Spangdahlem Air 
Force Base to Neaankhialos, Greece.  The Board believes 
another attempt should be made to obtain the service medical 
records, including directly contacting the identified 
facilities.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat 2096, 2097-2098 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).

The appellant maintains that service connection is warranted 
for a left knee disorder. A June 1984 separation examination 
report revealed ligamental weakness about the appellant's 
lateral left knee.  There was a notation that the appellant 
experienced "[s]wollen knees" during service that were 
"not incapacitating".  Following service, VA medical 
records reveal that a patella spur formation was noted on X-
rays in March 1992.  In September 1996, a magnetic resonance 
image (MRI) report found degeneration and a tear in the 
medial meniscus.  According to records provided by the Social 
Security Administration (SSA), the appellant was found 
totally disabled in October 1995, primarily due to right knee 
arthritis.  A July 1997 SSA record indicates that his 
disability benefits were continued, primarily due to severe 
right knee arthritis and, secondarily, to left knee 
arthritis.  In 1998, the VA records reflect the appellant's 
complaints of left knee pain.  The Board believes VA 
examination is warranted to attempt to determine the etiology 
of the appellant's left knee disorder.  Id.

The appellant also seeks service connection for depression.  
His separation examination report indicates "[d]epression, 
1982-1984, due to poor work environment."  At his December 
1997 personal hearing at the RO, he testified that he 
underwent four sessions with a psychiatrist in service and 
was told he suffered from depression.  VA medical records 
show a dysthymic disorder was noted in 1996, in 1998 
depression was diagnosed, and, in February 1999, his 
diagnosis was recurrent major depressive episode, moderate.  
The appellant's treatment has included outpatient 
psychotherapy.  The Board believes VA examination is 
warranted to determine the etiology of his currently 
diagnosed depression.  Id. 

Furthermore, in a January 2001 statement, the appellant 
indicated that VA had not examined him in conjunction with 
his claim pertaining to a right knee disorder, pursuant to 
the Board's November 1999 remand of that issue.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  It is unclear whether the 
veteran was afforded the requested VA examination but, if so, 
a copy of that examination report should be obtained and 
associated with the claims folder.

Accordingly, this case is REMANDED for the following:

1. The RO should take all appropriate action 
to obtain a copy of psychiatric records 
and/or an evaluation from 1982 to 1984 at 
the United States Air Force Hospital 
(USAFH) in Bittburg, referenced in the 
appellant's June 1984 separation 
examination report, including, but not 
limited to, requesting the psychiatric 
evaluation and any other psychiatric 
records regarding the appellant from the 
National Personnel Records Center and, if 
necessary, directly contacting the USAFH 
Bittburg facility to determine where 
psychiatric records dated from 1982 to 
1984 regarding the appellant are currently 
stored.  In the event that the RO is 
advised that the appellant's service 
psychiatric records are located in a place 
other than the NPRC, then the RO should 
take all appropriate action to obtain a 
copy of those records and associate them 
with the claims file.  The RO should also 
make another request for clinical and 
hospital records regarding the appellant 
from the NPRC and, if necessary, directly 
contacting the Spangdahlem Air Force Base 
and Greek facilities, to determine where 
records pertinent to the appellant are 
stored, if other than at NPRC.  All 
requests for records and responses 
received should be associated with the 
claims file.

2. The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claims for service connection for 
depression and a left knee disorder.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all indicated records and 
associate them with the claims file.  

3. The RO should advise the appellant that he 
may submit alternative evidence to support 
his claims of entitlement to service 
connection for depression and a left knee 
disorder, including statements from 
service personnel; statements from 
individuals who served with him ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals and clinics in which he was 
treated and private physicians from whom 
he may have received treatment, especially 
soon after discharge; letters written 
during service; and insurance 
examinations.  The RO should assist the 
appellant in this respect and advise that 
he may wish to submit an opinion from a 
private practitioner regarding the 
etiology of his left knee disorder and 
depression.

4. The RO should determine whether the 
appellant underwent VA orthopedic 
examination, as directed in the Board's 
November 1999 Remand regarding service 
connection for a right knee disorder.  If 
so, a copy of the examination report 
should be associated with the claims 
folder.

5. The appellant should then be afforded 
additional VA orthopedic and psychiatric 
examinations in order to more accurately 
determine the exact nature and etiology of 
his claimed left knee disorder and 
depression.  To the extent possible, 
physicians who have not heretofore seen or 
examined the appellant should conduct 
these examinations.  All clinical findings 
should be reported in detailed and all 
tests and studies deemed necessary should 
be performed.  A complete history of his 
left knee disorder and depression should 
be obtained from the appellant.  Following 
completion of the examinations, the 
examining VA specialists should 
specifically comment as to whether the 
appellant suffers from a left knee 
disorder and depression, or another 
psychiatric disability, and, if so, 
whether it is at least as likely as not 
that such left knee disorder and/or 
depression had their origin during the 
appellant's period of active military 
service.  In rendering this opinion, the 
examiner(s) should indicate whether, given 
the entire evidence of record, any stated 
causal relationship between the notations 
in the appellant's service medical records 
and his current pathology would be merely 
speculative.  A rationale should be 
provided for all opinion offered.  The 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner(s) prior to 
conduction and completion of the 
examinations(s).

6. The RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7. Thereafter, the RO should readjudicate the 
claims of entitlement to service 
connection for a left knee disorder and 
depression.  If any benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).


